Title: To George Washington from Henry Laurens, 27 January 1778
From: Laurens, Henry
To: Washington, George



Sir
York Town [Pa.] 27th Jany 1778

While I was sitting in Congress yesterday a Member came in & delivered me the inclosed paper just in its present State except the broken Seals, the Gentleman’s declaration as he was putting the thing into my hand, that he had picked it up on the Stairs, was a sufficient alarm—I passed my Eye cursorily over the pages, put them into my pocket & intimated to the House, that it was an anonymous production containing stuff which I must be content with, as perquisites of Office—that the

hearth was the proper depository for such Records. I have shewn it to no body & have long hesitated upon the propriety of troubling Your Excellency with the knowledge of an attempt for which I want a proper stigma. If I have erred in my present determination I beg Your Excellency will beleive that my motives are pure, & that as I wish to avoid the very appearance of being a party Man or an Informer Your Excellency will be pleased to receive this in confidence & in the favorable light of an innocent intrusion. I am with the most sincere Esteem & Regard Sir Your Excellency’s Most obedient servant

Henry Laurens

